Citation Nr: 1402103	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-36 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left shoulder/arm condition.

2.  Entitlement to an increased initial evaluation for bilateral hearing loss, currently rated 10 percent disabling.

3.  Entitlement to an increased initial evaluation for tinnitus, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Robert Brown, Jr., Attorney 


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran had active service from November 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

A Video Board hearing before the undersigned was held in November 2012.  

The issue of service connection for a left shoulder/arm condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the Board hearing in November 2012, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal of an increased initial evaluation for bilateral hearing loss.  

2.  At the Board hearing in November 2012, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal of an increased initial evaluation for tinnitus.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of increased initial evaluation for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of an increased initial evaluation for tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss and Tinnitus

At the Board hearing in November 2012, the Veteran withdrew his appeal regarding the issues of increased initial evaluations for bilateral hearing loss and tinnitus.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202. 

The Veteran's testimony at the November 2012 Board hearing clearly evinces the Veteran's intent to withdraw his appeal of the issues of increased initial evaluations for bilateral hearing loss and tinnitus.  Consequently, there remain no allegations of errors of fact or law for appellate consideration in these matters.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.  38 U.S.C.A. § 7105.


ORDER

The appeal for an increased initial evaluation for bilateral hearing loss is dismissed.

The appeal for an increased initial evaluation for tinnitus is dismissed.


REMAND

Regarding the left shoulder disability, the Veteran asserts it arose from an injury sustained in a motor vehicle accident where he was a passenger in the cabin of a 2 1/2 ton cargo that truck rolled on its side, after it was struck by another vehicle.  The Veteran's service treatment records make no mention of this incident.  Likewise, the report of the examination conducted in connection with his discharge from service show no shoulder abnormalities.  Nevertheless, a copy of a 1968 letter written by the Veteran to his wife, mentions this vehicle accident, and that the Veteran was seen at the base hospital following it.  Efforts to obtain the emergency room records relating to this hospital visit should be made.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request from the National Personnel Records Center (NPRC) in St. Louis, Missouri, or other appropriate source, any emergency room records of the Veteran's treatment at the U.S. Air Force Hospital at Cam Ranh Bay, on June 29, 1968.  

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  This should be documented.  

2.  If and only if records of the Veteran's treatment at the U.S. Air Force Hospital at Cam Ranh Bay are obtained, then, return the claims file to the July 2010 VA examiner, if available for a clarifying opinion.  If this examiner is not available, arrange for the opinion to be provided by another qualified person.  If a new examination is deemed necessary, one should be scheduled.  

The reviewer should express an opinion as to whether the treatment records from the U.S. Air Force Hospital changes the opinions previously provided regarding whether this Veteran's left shoulder disability is at least as likely as not related to or had its onset in service.  The examiner should also address the opinion provided by Dr. Ellis in January 2013, who indicated a link between current disability and the in-service injury the Veteran described.  A complete rationale must be provided for all opinions and conclusions reached.  

3.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim of service connection.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


